Citation Nr: 0314480	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne due to 
herbicide exposure.

3.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


REMAND

In a September 2002 decision, the Board addressed various 
appellate issues including a claim for a compensable rating 
for hemorrhoids, and claims of service connection for 
headaches, joint stiffness, prostatism, and residuals of a 
left foot and ankle injury.  The Board also determined that 
additional development was necessary with respect to the 
veteran's PTSD and skin claims.  Specifically, obtaining 
additional medical records, seeking corroboration of the 
veteran's purported in-service stressors from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), and obtaining clarification from the clinician 
who conducted an October 1998 VA examination as to whether 
his findings ruled out chloracne or other acneform diseases 
consistent with chloracne.  The Board undertook this 
additional development pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

The Board notes that additional medical records have been 
added to the file, and that a response was received from 
USASCRUR in April 2003.  In addition, the record reflects 
that it was determined that the clinician who conducted the 
October 1998 VA examination for skin disease is still 
employed at the VA Medical Center (VAMC).  However, it does 
not appear that clarification was ever obtained regarding the 
examination findings as mandated by the Board's development 
directives.  While in the aftermath of the Federal Circuit 
case noted above the Board may still develop evidence and 
contact the veteran to determine if he wishes to waive RO 
review of the additional evidence that is obtained (see 
VAOPGCPREC 1-2003), in this case all of the requested 
development has not been completed.  Thus, the Board is of 
the opinion that the RO should complete the remaining 
development deemed necessary, and readjudicate the PTSD and 
chloracne claims based upon the additional evidence which has 
been added to the file.

As an additional matter, the Board noted in the September 
2002 decision that the veteran had also perfected an appeal 
on the issue of entitlement to service connection for a 
dental condition, but that the most recent Supplemental 
Statement of the Case (SSOC) issued in May 2001 informed the 
veteran that the RO was deferring further adjudication of 
this claim until after his service dental records were 
requested, and that this issue would be reconsidered once 
this evidence was received.  Further, it was noted that a May 
2002 computer sheet reflected that the RO was informed that 
there were no dental records on file for this veteran, but 
that it did not appear that the veteran was ever provided 
with a new SSOC or that he was otherwise informed of this 
response.  The failure of the RO to issue SSOC in accordance 
with the provisions of 38 C.F.R. § 19.31 constitutes a 
procedural defect requiring correction by the RO.  See 38 
C.F.R. § 19.9.  Nevertheless, in September 2002, the Board 
stated that it would address this matter after completion of 
the development relating to the issues of service connection 
for chloracne and PTSD.  Inasmuch as the record still does 
not reflect that a new SSOC was issued with respect to the 
dental claim, the Board concludes that a remand is also 
necessary for the RO to address this issue as well.

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), to include its 
notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claim. 

2.  The veteran's claims folder should be sent to 
the clinician who conducted the October 1998 VA 
examination for skin diseases for clarification as 
to his findings.  This clinician must state whether 
his findings rule out chloracne or other acneform 
diseases consistent with chloracne.  If the 
clinician determines that additional examination or 
testing is necessary to answer this question, it 
should be conducted.  

If the clinician who conducted the October 1998 VA 
examination is unavailable, then the veteran should 
be accorded a new VA dermatology examination to 
answer this question.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
including the dental condition claim, in 
light of the additional evidence added to 
the record.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




